DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA  (America Invents Act). As a result, Applicant is encouraged to review the AIA  in the MPEP. Applicant should also note that the wording, requirements, and statutes may have some subtle changes from actions and requirements prior to AIA . 

Amendments
The amendments of February 1, 2022 are hereby acknowledged and entered.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims Pending
 Applicant has added new claim 68 and cancelled claims 11, 14-15 and 17-66. Claims 1-10, 12-13, 16 and 67-68 are pending.  

Priority
The application claims benefit of priority of provisional application 62/461,998, filed on February 22, 2017 and provisional application 62/611,345 filed on December 28, 2017. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on February 1, 2022 has been considered by the Examiner. 

New Matter
Claims 1-10,12-13, 16 and 67-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended claim 1 to read “wherein  

In example 4, Applicant compares seedlings grown using the hydroponic solution applied to the roots (with no foliar feeding) with seedlings grown with well water (with foliar feeding). It is well known that well water contains micronutrients such as calcium and magnesium. Therefore, well water provides nutrient to the roots.

In both examples, the roots of the experimental plants were exposed to at least some if not the substantially full complement of the plant's nutritionally required mineral nutrients.

In paragraph [0015], Applicant states that the invention does not require that the mineral nutrients be fed through the plant roots as is the case in traditional root-fed hydroponic systems. Applicants further state that the roots of the plant may be in contact with ONLY an incomplete water solution that comprises JUST hydrogen and oxygen.

Therefore, according to the specification, Applicant states that the roots of the plants may be in contact with an incomplete water solution that comprises hydrogen and oxygen. However, the examples provided by the Applicant disclose that the roots were in contact with some if not the substantially full complement of the plant’s nutritionally required mineral nutrients as found in the river water and well water.



Therefore, there is no support for the newly amended claim 1 which claim that the substantially full complement of the plant’s nutritionally required mineral nutrients is absorbed through the foliage of the plant and not through the roots of the plant.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1, 7-10, 13,16 and 68 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-55 of co-pending Application No. 15/755,422 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the invention claimed in both applications is drawn to a method of growing a leafy vegetable plant through its foliage by applying a foliar feed formulation where the roots of the plant are in an incomplete water solution or inert medium which is essentially free of the plant’s nutritional required mineral nutrients and the formulation contains a penetrant. The invention claimed in ‘422 application is drawn to a method of method of growing a leafy vegetable plant through its foliage by applying a foliar feed formulation where the roots of the plant are in an incomplete water solution or inert medium which is essentially free of the plant’s nutritional required mineral nutrients and the formulation contains a penetrant. 

Therefore, the invention claimed in the instant application is obvious over the invention as claimed in the ‘422 application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 



Response to Double Patenting
Applicant has stated in the reply filed on February 1, 2022 “Applicant requests that this rejection be held in abeyance until claimed subject matter is otherwise deemed allowable.”

Thus, the rejection is maintained.


Claim Rejections - 35 USC § 102
Applicant’s arguments, see pages 7-8 of response filed February 1, 2022, with respect to claims 1, 7-10, 13-16  have been fully considered and are persuasive.  The rejection of claims 1, 7-10, 13-16  have been withdrawn. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-10, 12-13, 16, 67 and newly added claim 68 remain/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Goodwin (US 2011/0077155) in view of Chambers (US 2014/0113814), Lee (US 4,133,141), Reid et al. (US 6,455,466) and Fagaria et al. (“Foliar Fertilization of Crop Plants,” Journal of Plant Nutrition, 32: 1044-1064, 2009). 

The rejection is modified from the rejection set forth in the Office action mailed August 3, 2021, due to Applicants’ amendment of the claims.

The claims are broadly drawn to a method of growing a leafy vegetable plant through its foliage by applying a foliar feed formulation to the leaf where the roots are in contact with an incomplete water solution or inert medium that is essentially free of the plant’s nutritional nitrogen requirements and the foliar feed formulation comprises an effective amount of at least 
 
The definition of “incomplete water solution” is defined in the specification in para 43 and is understood to mean that the water does not comprise all of a plant’s nutritionally required mineral nutrients.

Regarding claims 1(b)-2, 4-5, 7-9, 16 and 67, Goodwin teaches a method of improving growth or nutrition of a plant by applying a foliar spray, comprising a plant nutrient (micronutrients and macronutrients), to a leafy vegetable plant ([0006],[0009], [0017], [0094]- [0102]). Additionally, Goodwin also teaches using an amino acid in the formulation such as arginine, aspartic acid, glutamic acid, glycine, histidine, isoleucine, serine, threonine, tyrosine and valine ([0052]). Goodwin teaches the composition is in granular form (i.e. compressed solid) ([0006]). Components can include plant nutrients such as potassium sulfur, phosphorus, calcium, magnesium, iron, zinc, manganese, copper and boron ([0067], [0069]) as well as a fungicide (i.e. kasugamycin, oxolinic acid), a bactericide and an anti-viral, which read on biocides ([0013], ([0059], [0062]-[0064]). The feed formulation comprises an effective amount of penetrant such as dimethylsufoxide (DMSO) which reads on a biocompatible polar aprotic solvent ([0070] and [0092]).

Goodwin does not teach the plant’s roots are in contact with an incomplete water solution or the formulation comprises a gelling agent or the biocide is potassium sorbate or that the plant roots are not in contact with soil or using an inert medium.

Regarding claims 3-6, 16 and 67, Chamber teaches using guar gum (i.e. gelling agent) as a stabilizers in the composition to promote plant growth, health and yield ([0041], [0060] and [0090]). Chambers also teaches that the composition can be used on the foliage of leafy vegetables ([0042], [0048] and [0058]). Additionally, Chambers teaches that macronutrients and 

Regarding claims 1(a), 10 and 12-13, and 68, Lee teaches where plant roots may grow into the water supply for obtaining water separately from the nutrients, which reads on an incomplete water solution. A small quantity of ordinary sand (i.e. inert medium) is used for the purpose of
germinating the seed and holding the plant in position and does not depend on soil to store and supply the water and plant nutrients to the plant (see abstract; col. 1, lines 44-46, 56-62; col. 2, lines 15-17; col. 7, lines 35-37). The water and plant nutrients are supplied separately to the plant. The water in the water compartment and in the sand (i.e. inert medium) where the plant is growing, contains no plant nutrient or only insignificant amounts (i.e. essentially free). The plant will grow better if the water in the sand and in the water compartment contains no plant nutrient (which reads on “without the need to monitor or replenish nutritional nitrogen requirements in the incomplete water solution or inert medium”) (col. 2, lines 15-17, 30-34 and 57-59; col. 3, lines 1-2). Lee also teaches that vegetable type plants can be used (col. 7, lines 38-43).

Regarding claims 7-8 and 16, Reid et al. teach using a plant nutrient composition comprising some or all of the chemical elements commonly recognized as being essential for plant growth which includes macronutrients (e.g., potassium, calcium, magnesium, phosphorous, nitrogen, sulfur) and essential micronutrients (e.g. iron, copper, nickel, manganese, zinc, molybdenum, boron, chlorine) and can be prepared at the appropriate concentrations (col. 5, lines 32-45). Reid et al. teach that the composition can be applied as a foliar spray to potted plants (i.e. inert medium). Additionally, Reid et al. teach that the composition can comprise an anionic surfactant (i.e. detergent) (col. 5, lines 49-57). The composition can be applied as a foliar spray (col. 6, line 5) and be used on several leafy vegetables including Brassica, Lactuca and Sinapis (col. 6, lines 10, 12 and 15).

et al. teach using nitrogen, phosphorus, potassium boron, zinc, copper, iron, manganese and molybdenum for use in foliar sprays (see Tables 1-3) Fagaria et al. teach that foliar fertilization is more economic and effective, provides more rapid utilization of nutrients and permits the correction of observed deficiencies in less time than would be required by soil application. Crops respond to soil applied fertilizers in five to six days and three to four for foliar application of nutrients (see abstract, page 1052, 3rd para). Fagaria et al. also teach early growth stage plant roots are not well developed and that foliar application is more advantageous in absorption compared to soil application (page 1052, 4th para). Additionally, Fagaria et al. teach that micronutrients are required in small amounts and foliar application of these nutrients is more uniform compared to soil application (page 1053, 2nd para).

Fagaria et al. also teach that the foliar composition can be mixed with fungicides (see abstract) and can be applied to the crops in the form of sprays (bottom of page 1045).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to grow leafy vegetable plants by spraying a foliar feed formulation containing nutritionally effective amounts of macro and micro nutrients with an effective penetrant to the foliage of leafy vegetable plants while the roots of the plant are
in contact with an incomplete water solution or an inert medium as taught in the cited references. One would have been motivated to grow leafy vegetable plants by applying to its foliage a full complement of a foliar spray formulation containing the plant’s required mineral nutrients so given that Goodwin, Chambers, Reid et al. and Fagaria et al. each teach applying a nutritional foliage spray to the plant foliage. It would have been obvious to use a foliar feed formulation comprising effective amounts of essential macro and micronutrients (potassium, calcium, magnesium, phosphorus, nitrogen, sulfur, iron, copper, nickel, manganese, zinc, molybdenum, boron and chlorine) and specifically an amino acid as taught in Goodwin and apply it as a foliar spray to the leaves of leafy vegetable plants. Again, it would have been obvious to apply the foliage formulation because as disclosed in Fagaria et al., foliar application of nutrients to crops respond in three to four days while soil applied fertilizers in five to six days and foliar application would not leach away in the soil (see abstract, page 1052, 3rd and 4th para). Goodwin, Chambers, Reid et al. and Fagaria et al. all teach using the claimed macro and micronutrients for et al. additionally teach using a penetrant in the foliar feed formulation. Chambers teaches using a gelling agent and the biocide, potassium sorbate. Goodwin teaches an amino acid can be used in the foliar composition as well as fungicides and bactericides. It would have been obvious to add these additional ingredients to the foliar formulation because as taught in Goodwin to improve the growth and nutrition of the plant. Fagaria et al. teaches that foliar fertilization is more economic and effective, provides a more rapid utilization of nutrients and permits the correction of observed deficiencies in less time than would be required by soil application. Additionally, as taught in Lee, one of ordinary skill would be motivated to use an incomplete water solution and an inert medium, as both would be essentially free of the plants nutritionally required mineral nutrients because all the nutrients would be available as a foliar application and there would be no need to additionally fertilize the soil saving in time, labor and the extra cost as well as any excess in nutrients would not be leached away in the soil. 

Additionally, Applicant is reminded that as stated in claim 1, the word “comprising” is understood to be open-ended suggesting unknown components that are included in the procedure. “Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. See MPEP 2111.03. 

One would have been motivated to obtain the claimed invention because it was known in the art to apply a foliar feed formulation to grow leafy vegetable plants which the formulation contains macro and micronutrients, gelling agent, penetrant, biocide(s) and apply the formulation to the leaves of vegetable crops. It is known in the art that by spraying a nutritional formulation on the leaves of vegetable plants gives the same type of nutrients to the plant as by soil application as taught in the cited references. 

Therefore, one of ordinary skill would expect a reasonable expectation of success in obtaining the claimed invention. Thus, the invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Response to Arguments
Applicant’s arguments, filed February 1, 2022, have been fully considered but are not deemed to be persuasive.

Applicant argues (top of page 10) that the cited references “does not disclose or suggest a method of growing a plant where at least one amino acid “becomes a substantial source of nitrogen for said plant” and “substantially all of the amino acid is absorbed through the foliage of the plant and not through the roots of the plant.” *Note to Applicant that the argument of Chambers is nonsensical as Applicant is obviously referring to Chambers and not Goodwin. Applicant argues Goodwin, Chambers, Reid et al., Lee and Fagaria et al. does not disclose or suggest a method of growing a plant where at least one amino acid “becomes a substantial source of nitrogen for said plant” and “substantially all of the amino acid is absorbed through the foliage of the plant and not through the roots of the plant. 
This is not found persuasive for both argumetns. In response to Applicant’s arguments against the references individually (pages 10-11 of response), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed supra, Goodwin teaches growing a plant through its foliage by applying a feed formulation, which contains an amino acid, to a leafy vegetable plant which include the plant nutrients as claimed and a penetrant DMSO, Chambers teaches using a gelling agent, fungicides, bactericides and anti-microbials, particularly potassium sorbate (i.e. biocides) and amino acids in the composition to promote plant growth, health and yield and that the composition can be used on the foliage of leafy vegetables and contains the  macronutrients and micronutrients as claimed as well as amino acids and other N-containing substances and may be in a liquid or solid form. Reid et al. teaches using the claimed macro and micro nutrients in a composition that comprises an anionic surfactant (i.e. detergent) and can be applied as a foliar spray on leafy vegetables, Lee teaches the water in the water compartment and in the sand (i.e. inert medium) where the plant is growing, contains no plant nutrient or only insignificant amounts (i.e. essentially free) and type of inert medium and the plant will grow better if the water in the sand and in the water compartment contains no plant nutrient (which reads on “without the need to monitor or replenish nutritional nitrogen requirements in the et al. teach using the claimed nutrients for use in foliar sprays, benefits that foliar fertilization is more economic and effective, provides more rapid utilization of nutrients and permits the correction of observed deficiencies in less time than would be required by soil application. Crops respond to soil applied fertilizers in five to six days and three to four for foliar application of nutrients. Applicant is reminded that it is the combination of teachings of Goodwin, Chambers, Lee, Reid et al. and Fagaria et al. that teach each of the limitations of the invention as claimed. Furthermore, the term “substantially” is addressing “a substantially full complement....” which is defined in the specification as “the condition described or claimed functions in all important aspects as the standard described” (para 33). Additionally, with respect to the argument of “at least one amino acid….becomes a substantial source of nitrogen for said plant” is not persuasive. Amino acid is the claimed nitrogen source and therefore would be the substantial source of nitrogen as it is the only source claimed.
Applicant argues (top of page 12) that the “art teaches away from growing a plant where at least  one amino acid “becomes a substantial source of nitrogen for said plant” and “ substantially all of the amino acid is absorbed through the foliage of the plant and not through the roots of the plant.” Additionally, Applicant cites the Singh and the Stevens reference disclosed in the Information Disclosure Statement filed on April 19, 2021. 
This is not found persuasive. Goodwin and Chambers both teaches using an amino acid in a composition and applying it to the foliage of a plant which meets the limitation of claim 1. Amino acid is the claimed nitrogen source and therefore would be the substantial source of nitrogen as it is the only source claimed. With regards to the Singh reference, the argument discloses the wrong page numbers cited as there are no page numbers 259-260. Therefore, this argument is moot. Applicants also cites from the same IDS, the Stevens reference. The IDS was filed in 2021 not “2011” as disclosed in the arguments. Applicant argues that Steven “[e]ven with improved formulations using effective adjuvants, foliar fertilisers must be regarded as supplements to overcome deficiencies in micronutrients and to boost macronutrients at critical physiological stages, rather than as substitutes for soil-applied [i.e. root-applied] fertilisers.” This is not found persuasive. Stevens teaches that “application of fertilisers to foliage has long been practiced and is attractive because the direct supplementation of soil nutrients  may be either not where at least one amino acid becomes a substantial source of nitrogen for the plant and absorbed through the leaves as claimed (emphasis added). 

Applicant argues (bottom of page 13) that in the “skepticism of growing a plant where at least one amino acid “becomes a substantial source of nitrogen for said plant” and substantially all of the amino acid is absorbed through the foliage of the plant and not through the roots of the plant” was unexpectantly overcome by the claimed methods.” Additionally, the Tyree Declaration at para 13 “the claimed methods constitute a breakthrough in the art in that they allow complete feeding and growth of a plant  through the foliage and not through the roots”. 
This is not found persuasive because Goodwin and Chambers each teach amino acids and macro/micronutrients as claimed. The amino acid in the foliar feed formulation which is “a substantial source of nitrogen for said plant” meets the claim limitation as it is the only nitrogen source claimed so it would obviously be the only substantial source of nitrogen applied to the foliage of the plant. Additionally, as noted supra it is well known in the art that if one was to spray the foliar feed formulation containing an effective amount of at least one amino acid (implying that there could be more used in the formulation i.e. which would be substantial amount of nitrogen), some of the spray would inadvertently contact the incomplete water source or inert medium and thus be exposed to the roots of the plants. The Applicant has not described in the specification a covering or barrier that would prevent the incidental spray or runoff from entering the root media or preventing the roots from up taking the foliar feed formulation containing at least one amino acid. 

Applicant argues (bottom of page 14) “Example 4 (Tables 3-6 and Figures 1-4) and Example 5 (Tables 7-12 and Figures 8-10) show that a leafy vegetable plant grown using the claimed methods develops in a manner comparable to a plant of the same type grown via traditional techniques where the plant absorbs its nutritionally-required mineral nutrients through its roots” and “Example 6 (Figures 13A-13C) shows that kale plants grown using the claimed formulation having at least one amino acid that “becomes a substantial  source of nitrogen for said plant” and 

This is not persuasive because evidence of unexpected results should be commensurate with claim scope. Claim 1 does not recite the combination of all features that is deemed necessary to get the unexpected results as disclosed by Applicant. See In re Lindner, 173 USPQ 356 (CCPA 1972) and In re Grasselli 218 USPQ 769 (Fed. Cir. 1983) which teach that the evidence of nonobviousness should be commensurate with the scope of the claims. Applicant cites the tables and figures which show that the plant grown using foliar application is similar to plants obtained using traditional techniques which is not cited in the claim. Furthermore, Goodwin teaches a method of nourishing a leafy vegetable plant with a composition that contains an amino acid (paras [0051]-[0052] and [0094]-[0097]).  Reid et al. teach using a plant nutrient composition comprising some or all of the chemical elements commonly recognized as being essential for plant growth which includes macronutrients and essential micronutrients applying as a foliar spray (col. 6, line 5) on leafy vegetables such as Lactuca (lettuce) (col. 6, lines 8 and 12). These references in combination with Chambers and Lee teach each limitation as currently claimed.

Applicant argues (page 15) “the art showed skepticism that a plant could be grown where at least  one amino acid “becomes a substantial source of nitrogen for said plant” and is “substantially all of the amino acid is absorbed through the foliage of the plant and not through the roots of the plant.” This skepticism was unexpectedly overcome by the claimed invention.

This is not found persuasive. Fragaria et al. (2009)states the difficulties of foliar nutrient application at that time nearly a decade prior to filing of the instant application. Subsequently, such difficulties have been overcome as taught by the cited prior art. The prior art shows that feed formulations have been successfully applied to foliage on leafy vegetables as cited in the prior art as discussed supra.

Therefore, the rejections are deemed proper and are maintained.


Summary
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661